DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on March 11, 2019.
Claims 6 – 10 were cancelled.
Claims 1, 4 and 5 are pending and have been examined.
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
The drawings amendments have been entered. Therefore, Fig. 23 objection has been withdrawn due to the applicant's amendments.  
Amendments regarding to 112(f) interpretation have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments. 
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 10, in which independent claim 1 and its pending claims recite the abstract idea of a certain method of organizing human activity under “Commercial interactions or legal interactions” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments are not persuasive and the examiner respectfully disagrees for the following reasons: 
For Step 2A-Prong 1 starting in p. 12: The applicant argues that the limitations recited in the amended claim 1 and its pending claims are not directed to an abstract idea. However, upon reconsideration the examiner concludes that the claimed invention and its pending claims are part of an abstract idea as these were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Firstly, the amended claims and its limitation steps as a whole and individually were directed to the abstract idea groups of “engaging in commercial interactions or legal interactions” and “Fundamental economic principles or practices”. Because these steps are involving commercial interactions in where railways transport schedule times are being evaluated to determine “delay factors” (e.g. “precipitation (rain), wind, snowfall, train occupancy by passengers, the number of passengers on platforms on the departure side and the arrival side of a corresponding station section, presence or absence of a large-scale event around a station”; see ¶00020 from specifications) that can efficiently reduce passenger travelling or delay time to increase the business profitability while mitigating any schedule disturbances to comply with insurance or policies that guarantee reasonable and safe travelling times to passengers. 

For Step 2A-Prong 2 starting on the same page: The applicant argues that these claims are eligible as the claimed invention is being utilized so “a user can easily know the influence of each delay factor on a delay time of each train in each section between stations and therefore reduce work time and facilitate work in the analysis of a schedule. In other words, the claimed invention improves efficiency” and improve “the functioning of the train system”. Specifically and upon further reconsideration, the functions of the new step limitations in claim 1 for the collection and storage of data (e.g. planned and actual schedule, restrictions, delay factors, post-refinement train delay times, a delay-factor-specific results, analysis method and delay models data) from their respective “management tables” to generate “delay models”  from trained data to create a “preplanned or plan schedule” that are based of different data domains ( e.g. plan and actual schedules and delay factors) to confirm an “analysis mode and method” (which involves steps of “selecting” a mobile body and its station section and “calculating” by multiplying “delay factors coefficients” per delay time and store it as a “delay model”) to predict the next (“third, fourth and fifth”) delay times for  assumed “delay factors” of a “new plan schedule” in which their multiplications for each section were summed and are displayed in a “plan schedule” diagram to differentiate the “magnitudes” of the delay times with respect to the “mobile body” schedule utilizing “segment line” with a “color tone”. Therefore, all of these limitations further describing the abstract idea by applying computer aided hardware. In other words, the abstract idea described in independent claim 1 and its additional elements, (a computer device having a processor, a memory, an auxiliary storage device, a communication device, an input device, and a display device and a simulation setting screen), were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer) to perform an the process of collecting “mobile bodies’ schedule time” data and determining “delay models” to analyze,  predict and display future “delay times” to reduce “delay factors” for business decision making and profitability. Thus, these limitations do not serve to improve technology or any related technology areas (See MPEP § 2106.05(f)). Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or reciting the limitation steps in a very general or broad manner). Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. Finally, and for the same reasons the claimed invention also does not provide an “inventive concept” which “can be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

Claim Objections
 Claim 1, the 11th limitation for the "control to display" step is objected to because of the following informalities: contains a grammatical error when reciting "…if the delay factor as changed" and should be corrected to "…if the delay factor has changed" in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As describe above, the disclosure does not provide adequate structure to perform the following claimed functions of claim 1:  
In the 13th and 14th limitation steps of claim 1: “in the past result analysis processing, calculates a fourth delay time by multiplying the second delay times by magnifications designated to the delay factors respectively and adds up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies”
““in the future prediction analysis processing, with respect to the new plan schedule, calculate the third delay time by multiplying fifth delay times that are delay times of the respective delay factors calculated on the basis of the delay model and the assumed values of the delay factors by magnifications designated to the delay factors respectively and adding up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies;”–  This “calculating” steps in which the “a fourth delay time” and “fifth delay times” are multiplied and added up, are not defined as the applicant did not disclose them in the specifications or neither further specified how these delay times were derived or properly calculated.   
Therefore, for the above reasons the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Finally, the specification with the original claims as both originally filed in March 11, 2019, fails to provide written description support for the amended limitations, later filed in November 19, 2021 and in August 26, 2022 and introduced in the independent claim 1 as a "...fourth delay time" and the "fifth delay time".  The specification, figures, and originally filed claims, do not disclose these elements that has been newly added to the claims. The newly added limitations of a “fourth and fifth delay times” are considered to be new subject matter that is not supported by the specification and/or the figures as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because, claim 1 recites the following indefinite terms or concepts and limitations: 
The 4th limitation in claim 1 recites:
wherein the processor when executing the program configures the processor to: – “the program” lacks antecedent basis as it was not previously disclosed in the beginning of claim 1. Therefore, this claimed program is not clear and is considered to be indefinite.
The last limitation in claim 1 recites:
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule.  – Finally, in this last limitation, recited an overlapped “part corresponding to a corresponding section of a line segment” that represents a schedule of the corresponding body in the plan schedule diagram. However, this part that corresponds to a “line segment” section that is not specifically defined. Therefore, is considered to be indefinite as it is confusing to determine what part of the diagram this limitation is referring to and the scope of what is claimed is not clear for these reasons. For purposes of examination and under the Broadest Reasonable Interpretation (BRI), the examiner is interpreting a “line of segment” and a “second classifier” (and the “data inputs classifier”) as being a general software program or an algorithm that can classify data in data categories and their specific feature of being comprised of “the [or “an”] expert system [and/]or machine learning” will not hold patent weight. As for the “non-players databases” it will be interpreted under BRI as well and will be referred as the databases containing the other categories (e.g. “benchmarks, functional information, rules-based, transparency and consequence”) which are indirectly tied to the player.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 and 5  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory categories of a machine and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 	…generate a delay model of a delay time of each of the mobile bodies to a plan schedule that is a transport schedule preplanned for the mobile body in each predetermined section on the basis of the plan schedule, an actual schedule that is a daily travel result of the mobile body, and actual values of respective delay factors in the section in chronological order; 
perform a first step of confirming an analysis mode and an analysis method designated by a user, to generate successively a delay model by using information stored in the post-refinement train delay time management table corresponding to an analysis target period and actual values of the delay factors in each station section on each day during the analysis target period read from the delay-factor-specific result management table as inputs and by executing an analysis method designated by a user, and to store successively the generated delay models in the delay model management table;
…to execute past result analysis processing of classifying a first delay time that is a delay time of the mobile body in the section into second delay times that are delay times of the delay factors in the section of the mobile body on the basis of the generated delay model and the actual values of the delay factors;
perform steps of selecting a mobile body and a station section and reading a corresponding delay model from the delay model management table, to multiply successively coefficients of the delay factors in the read delay model by magnifications of visualization parameters given to the delay factors by the user and the actual values of the corresponding delay factors read from the delay-factor- specific result management table, and to link successively the calculated delay time calculated to a corresponding delay model
and execute future prediction analysis processing of predicting a third delay time that is a delay time of a requested mobile body in the section on the basis of the delay model and assumed values of the delay factors with respect to a new plan schedule. 
read a new plan schedule of an analysis target and a setting content set by a user… and to select one station section of one mobile body in the read plan schedule, read successively the delay model corresponding to the selected station section, calculate successively predicted values of the delay times of respective delay factors in the selected station section by app read a new plan schedule of an analysis target and a setting content set by a user… and to select one station section of one mobile body in the read plan schedule, read successively the delay model corresponding to the selected station section, calculate successively predicted values of the delay times of respective delay factors in the selected station section by applying assumed values of the delay factors included in the setting content set by the user to the delay model, multiply the delay times of the calculated delay factors by magnifications of the corresponding visualization parameters, and link successively the predicted value of the delay time calculated to a corresponding delay model; lying assumed values of the delay factors included in the setting content set by the user to the delay model, multiply the delay times of the calculated delay factors by magnifications of the corresponding visualization parameters, and link successively the predicted value of the delay time calculated to a corresponding delay model;
…to control display a processing result of the past result analysis processing or the future prediction analysis processing in a predetermined representation form and control to update the displayed result if the delay factor as changed, 
in the past result analysis processing, calculate a fourth delay time by multiplying the second delay times by magnifications designated to the delay factors respectively and adds up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies; 
in the future prediction analysis processing, with respect to the new plan schedule, calculate the third delay time by multiplying fifth delay times that are delay times of the respective delay factors calculated on the basis of the delay model and the assumed values of the delay factors by magnifications designated to the delay factors respectively and adding up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies; and, 
control to display the fourth delay time calculated in the past result analysis processing or the third delay time calculated in the future prediction analysis processing in the predetermined representation form, and 
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule.

These limitations, based on what the examiner can generally interpret following the specifications and the claims as a whole, describe a system and a method for identifying decision factors and categorizing urban development/decline and other economic situation information to efficiently calculate and determine railway transport schedule times of trains and reduce them for passenger convenience and to increase railway company. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating railway transport schedule times, assign decision factors to determine and reduce passenger travelling or delay time schedules, and efficiently increase a railway company profitability. As disclosed in the specification in ¶0008, this invention “proposes a schedule analysis support device and a method that can [[more]] reduce work time and facilitate work in the analysis of a schedule”. Thus, it could also represent a certain method of organizing human activities in the form of “fundamental economic principles or practices” by mitigating risk of “schedule disturbances” through statistical modelling or bad services and by complying with insurance or policies of travelling time guarantees for passengers. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the independent claim 1 as a whole, while looking for their additional element(s) of  a computer device having a processor, a memory, an auxiliary storage device, a communication device, an input device, and a display device and a simulation setting screen, individually and in combination, merely are used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

Step 2B: For claim 1, these claims recite the additional elements: a computer device having a processor, a memory, an auxiliary storage device, a communication device, an input device, and a display device and a simulation setting screen and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 4 – 5, these covers or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 4 – 5: further describes the abstract idea of the schedule analysis supporting device system and the first delay time calculation based on the planned and actual schedule for each mobile body per section.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO Pub No. 2015063823 A1) in view of Kesler  (U.S. Pub No. 20170060792 A1) in further view of Ootsuka (U.S. Pub No. 20190228358 A1).
Regarding claim 1: 
A schedule analysis support device for supporting analysis work of schedules of mobile bodies in a rail network system, the device comprising 
Takeda teaches:
a computer device having a processor, a memory, an auxiliary storage device, a communication device, an input device, and a display device, which are connected to each other via an internal bus, (“The human flow measurement / prediction apparatus 100” includes a “processor 110” and  a “memory 120”, an “auxiliary storage device such as a hard disk drive” and have a “data input / output unit 130 has an interface function for executing data transmission”; ¶6, p.2 of translated description; Fig 1 (110, 120, 100 and 130)) 
wherein the auxiliary storage device stores: a plan schedule management table that is configured to be used for managing an existing plan schedule of a mobile body to be an analysis target and a new plan schedule made for a new mobile body, (The system stores a “train plan table 228” for storing “future train plans, vehicle operation plans, and crewmen plans respectively created based on the number of trains of the target line section set” for forecasting purposes. As this “result data” created to “specifically realize the number of trains based on the demand forecast calculated by the train schedule creating apparatus 200 for the target line section”; ¶1, p.4; Fig 12 (S902)) 
an actual schedule management table that is configured to be used for managing an actual schedule of each mobile body that has traveled along a target route, (A “vehicle operation plan table 229, and a crew operation plan table 230” are stored as well; ¶1, p.4; Fig 12 (S902)) 
a mobile body delay time management table that is configured to be used for managing a delay time of each mobile body in each station section, (a “basic number table 226 (S 707)” have the calculations of “the basic number of the corresponding day of the week and the date and time” while FIG. 19 shows a configuration example of the “basic number table 226”. Thus, this table stores “each day of the week and the basic number of train runs of the line section in each time period and is set based on the basic demand forecast of each line section before the operation of the present system 1” including “the items of the day of the week, the start time, the end time, the line section, the uplink / downlink section, and the basic number” ¶6, p.8 and ¶1, p.9; Fig 7 (S707); Fig 19; Refer to ¶6, p.3 for the “basic number table 226” general details)
a schedule restriction management table that is configured to be used for managing a restriction of a mobile body during traveling specified for each mobile body, (the “allowable number range of trains that can travel per hour between each line section and each station” can be interpreted as a schedule restriction in where FIG. 18 shows a configuration example of “the train number allowable range table 225”. Also, “a lower limit value and the upper limit value of the number of trains that can travel between stations” are stored in order to be able “judge whether the number of trains between stations and the number of trains in the entire line section are appropriate”; ¶5, p.8; Fig 18) 
a delay factor management table that is configured to be used for managing a delay factor of preselected mobile body delay, (the “human flow measurement / external factor result table 125 (S 403)”is used to obtain the “all the human flow measurement / external factor result of the same external factor condition as the external factor prediction of the acquired date and time” which the timing of the start in the processing flow can be at “predetermined time intervals, and the processing may be started with the reception of change information as a trigger”; ¶5, p.6; Fig 2, and Fig. 6 (S403); Finally, in light of the applicant specifications for Fig 6, this would be a limited table displaying or view of only the factor numbers and their corresponding issue (e.g. precipitation, snow, occupancy, # of passengers, etc.) which could interpreted as non-functional descriptive material of the delay factor management table)
a post-refinement train delay time management table that is configured to be used for managing a delay time of each mobile body in each station section after the influence of a secondary delay is excluded while schedule restrictions are taken into consideration, (The external factors (e.g. “all the records in which the day of the week, holiday, weather, temperature, wind speed, precipitation amount, operation information, or event”) that coincide with the change information are recorded in “external factor prediction table 126”; ¶5, p.6; Fig 2 and Fig. 6 (S403); see Fig 14 for ) 
a delay-factor-specific result management table that is configured to be used for managing an actual value of each delay factors in each station section during the operation of each mobile body, (“In light of the applicant specifications for Fig 7 in ¶049, the “delay-factor-specific result management table” can be interpreted as the “external factor prediction table 126” already cited as this table can reflect specifics of the “the human flow calculation unit 124” calculations in which it can designate “one station included in the corresponding line section” to obtain an “average value of the change in number of passengers recorded for the station” which is a “a more reliable prediction result by averaging the actual results of the change amount corresponding to the corresponding external factor when an external factor is changed”;  ¶5, p.6; Fig 2 and Fig. 6 (S404 – S406); Fig 13A – B; Moreover, the non-functional descriptive material of the delay-factor-specific result management table has been interpreted as the result of extracting the factors of the “the human flow measurement / external factor result of the station” to average the values and create the “the diamond or (e.g. specific “train schedule”)” although no table is mentioned the examiner takes official notice that such non-functional descriptive language for the recited table can be interpreted as the result being overwritten in the previous table (“human flow measurement / external factor result table 125”). See ¶1, p.2. for Figs 13A and 13B details of “the human flow measurement result / external factor result table 107”) 
an analysis method management table that is configured to be used for managing an analysis method in each of predetermined analysis modes, and (“The normalized data of the future (after the next day) prediction information and the external factor prediction value of the date and time” is also stored in “external factor prediction table 126 (S 206)”. Thus,  in light of the applicant specifications in ¶0057 – 59, the analysis method management table has been interpreted as the “normalized information” from “external factor prediction table 126” and the analysis modes which can be switched back and forth as the function that the “external information processing unit 122” can execute in response to what the operator can enter. Although, this function is not presented as a table display, the examiner concludes as an official notice that the use of a table format to simply provide specific access to the user by switching “analysis modes” would be “obvious to try” in terms of ease of access and interface display settings)
a delay model management table that is configured to be used for managing a delay model generated in each station section of each mobile body, (The recited delay model has been interpreted as the “diamond (e.g. “train schedule”) creation” in which “The human flow calculation unit 124 transmits the change information of the external factor to the diamond creation apparatus 200 and ends the process (S410, S411)” as seen in FIG. 15 as “the results of human flow prediction calculated from the records of the future external factor prediction table 126 and the past human flow measurement / external factor result table 125” are stored. ¶1, p.7; Fig 6 (S410 – S411); Fig 15) 
wherein the processor when executing the program configures the processor to: generate a delay model of a delay time of each of the mobile bodies to a plan schedule that is a transport schedule preplanned for the mobile body in each predetermined section on the basis of the plan schedule, an actual schedule that is a daily travel result of the mobile body, and actual values of respective delay factors in the section in chronological order; (The generation of the diamond takes into consideration the “number of trains that can be dealt with based on the human flow prediction result data” and the “outputs it to a display or the like of the input / output device 400 (S15)” to organize “future diamonds (S16)” based on the calculated number of trains, each department of the train plan, vehicle operation plan, crew operation plan, creates a train schedule, formulates a vehicle operation plan, crew operation plan. Lastly the “human flow fluctuation caused by a change in external factors” are also considered for its calculation. ¶6, p.4.; Fig 2 (S16 – S18)) 
perform a first step of confirming an analysis mode and an analysis method designated by a user, to generate successively a delay model by using information stored in the post-refinement train delay time management table corresponding to an analysis target period and actual values of the delay factors in each station section on each day during the analysis target period read from the delay-factor-specific result management table as inputs and by executing an analysis method designated by a user, and to store successively the generated delay models in the delay model management table; (the performing step of confirming an analysis mode and a method designated by a user for the generation of the delay model using previous data from the other tables to execute the analysis and store the delay models has been interpreted as having a “person in charge of making a diamond confirms the necessary number of trains with reference to the output screen exemplified in FIG. 11 while this person “creates or changes a train plan (S 903), implement change request to the person in charge of making diamond of the other line section or request diamond change to another company” and “the person in charge of preparation of diamonds plans the operation of the vehicle (S 904) for the train further develops the plan of the operation of the crew (S 905)” ¶2, p.10; Fig 11 (S903) Also, refer to ¶6, p.9 for more storage of “diamond creations” details)
read a new plan schedule of an analysis target and a setting content set by a user in a simulation setting screen and to select one station section of one mobile body in the read plan schedule, (The reading of the new plan schedule is interpreted as the input means (e.g. as pull-down menus for display) and designated data viewed by “a person in charge of making a diamond” which can also “it is possible to designate the date, the day of the week, the line section, the time zone, and the uplink / downlink section on the screen, and “it is possible to call and confirm the number of set trains in a desired line section, time zone, and the like.” ¶6, p.9; Fig 7) 
read successively the delay model corresponding to the selected station section, (a person in charge of making a diamond can check the number of trains according to demand for each line section when looking at the output screen. Moreover, is also “possible to display the alternate route candidates of the company or another company, so if necessary the number of travels of the company's other line section” to “relieve congestion by responding to requests such as adding additional trains to other companies having alternative routes”. ¶7, p.9 – ¶1, p.10; Fig 11; Check “alternative route table 118” and Fig. 18 for more details) 
calculate successively predicted values of the delay times of respective delay factors in the selected station section by applying assumed values of the delay factors included in the setting content set by the user to the delay model, ( The predicted values of the delay times of respective delay factors in the selected station section has been interpreted as the combination of the improvement of “future human flow from the past human flow measurement value and the future external factor prediction” through the “accumulation of the statistical values” as “it is possible to predict the future human flow from the past human flow measurement value and the future external factor prediction” with the “processing in the human flow calculation section 124 described above” and “the transportation demand necessary for determining the number of trains to be operated” can be calculated as well. This is because “the accumulation of the statistical value increases, the accuracy of the expected value improves” and “the human flow measurement / external factor result table 125 accumulates day by day, the average value (expected value) of the change amount of the number of passengers gradually increases”. Finally, when the “external factor prediction approaches the day, the accuracy is expected to improve” as well; ¶2, p.7) 
control to display a processing result of the past result analysis processing or the future prediction analysis processing in a predetermined representation form and control to update the displayed result if the delay factor [h]as changed, (“Subsequently, the train number calculation unit 221 outputs the calculated result to an output device such as a display of the input / output device 400 (S 506). Further, the train number calculation unit 221 transmits the change information on the number of trains to the diamond creation calculation unit 222, and ends the processing (S 507, S 508). Through the above processing, information on the number of trains calculated according to changes in external factors is presented to the person in charge of executing the train plan. As a minimum configuration of the present invention, processing up to presenting the number of trains for each station calculated in S 503 of FIG. 7 is executed, and matching with specific subsequent train setting conditions is performed in a different configuration Can also be considered” ¶, p.7; Fig 7 (S 503)) 

Takeda does not explicitly teaches the following limitation(s) for having the ability of “executing” the “classification” of a “first delay time” into a “second delay time” based on “the generated delay model and the actual values of the delay factors”; “select a mobile body” to read its “delay model” to “multiply successively coefficients of the delay factors in the read delay model by magnifications” and “link successively the calculated delay time” to the “delay model”; predict and calculate a “third delay time”; calculate a “fourth delay time” and a “fifth delay time”; display the “third or fourth delay time”. However, Kesler is a prior art directed to “to systems, apparatus, and methods for schedule and maintenance management of mobile platforms such as aircraft.” (see ¶0001 and abstract). Thus, teaches:
execute past result analysis processing of classifying a first delay time that is a delay time of the mobile body in the section into second delay times that are delay times of the delay factors in the section of the mobile body on the basis of the generated delay model and the actual values of the delay factors; (The first delay time have been interpreted as the sum of two second delay times and their two corresponding actual values of the delay factors that have been identified in light of the applicant drawings in Fig. 26C for “X” and “Y” and in applicant specifications in ¶0002, which are equivalent to the “schedule interruption value 200 (FIG. 3) may be expressed as the total time (e.g., in minutes) of all schedule interruptions occurring at a fixed point in time (e.g., on a particular day)” which can be “expressed as the total number of all schedule interruptions, for example, per platform 108 or per fleet 266, occurring at a fixed point in time (e.g., on a particular day)”. ¶0092; Fig 3 – 4) 
perform steps of selecting a mobile body and a station section and reading a corresponding delay model from the delay model management table, to multiply successively coefficients of the delay factors in the read delay model by magnifications of visualization parameters given to the delay factors by the user and the actual values of the corresponding delay factors read from the delay-factor- specific result management table, and to link successively the calculated delay time calculated to a corresponding delay model;  (In light of the applicant specifications in ¶0022 and Fig. 12, the performing step of selecting a mobile body and their corresponding section to read and obtain the coefficients of the delay factors that have been multiplied by magnifications or impact parameters to calculate delay time of the delay model has been interpreted as the “cross-correlations 140 (FIG. 2)” expressed as numerical value 198 (e.g., correlation value 154) (FIG. 4) that represents the strength of the temporal correlation or relationship (e.g., a similarity or dependence as a function of time) of schedule interruption data 124 to one of, or each one of, delay risk data 128, deferral risk data 128, deferral data 130, and dispatch reliability data 132 (FIG. 1)”. In where “correlation value 154 may be a numerical value between zero (0), for example, representing no relationship or correlation between the cross-correlated input data 120 (FIG. 2), and one (1)” ¶0075; Figs 1 – 2 (154)) 
execute future prediction analysis processing of predicting a third delay time that is a delay time of a requested mobile body in the section on the basis of the delay model and assumed values of the delay factors with respect to a new plan schedule, (In light of the applicant specifications in ¶0114 and Fig. 18, the execute step of a future prediction analysis to predict a third delay time from a requested mobile body based on the delay model and assumed values of the delay factors for a new plan schedule has been interpreted as the “data trend analysis module” execution of “projection or prediction of relay risk value 208, deferral risk value 202, deferral value 204, and dispatch reliability value 206 for the predetermined time period into the future by extrapolating tracked data 152 based on auto-correlations 148 of delay risk data 128, deferral risk data 128, deferral data 130, or dispatch reliability data 132” ¶0080; Figs 1 – 2 (142)) 
multiply the delay times of the calculated delay factors by magnifications of the corresponding visualization parameters, and link successively the predicted value of the delay time calculated to a corresponding delay model; (In light of the applicant specifications in ¶00171, the multiplication step of delay times per magnifications to predict a value of the delay time from the delay model has been interpreted as the computation executed by the “delay risk module 226” with “risk analysis module 228” and  its “rules and/or algorithms” to obtain the “product of projected schedule interruption value 218 and delay value 224. (e.g. delay risk value 208 which represents the probability of a maintenance related schedule interruption (e.g., an unscheduled maintenance event))” ¶0135; Fig 3 (208))
in the past result analysis processing, calculate a fourth delay time by multiplying the second delay times by magnifications designated to the delay factors respectively and adds up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies; (the calculation step of past result analysis to obtain a fourth delay time when multiplying the second delay times by their magnifications (from the delay factors) to add them up has been interpreted as the “aggregation module 174” sum or aggregation of  “multiple overall operational impact values 178 each associated with one of multiple platforms 108 of fleet 266 (FIG. 1), and compare the resultant operational impact value 178 to one or more predetermined thresholds, to determine an overall operational impact of fleet 266” (e.g.  to compute deferral risk data 128) ¶0107; Fig 1 and Fig 5 (178)) 
in the future prediction analysis processing, with respect to the new plan schedule, calculate the third delay time by multiplying fifth delay times that are delay times of the respective delay factors calculated on the basis of the delay model and the assumed values of the delay factors by magnifications designated to the delay factors respectively and adding up the multiplication results of the delay factors, in each of the sections of each of the mobile bodies; and, (the calculation step of future prediction analysis to obtain the third delay time when multiplying the fifth delay times and their assumed values of the delay factors by their magnifications (from their designated delay factors) has been interpreted as the function executed by the “data trend analysis module 142 of schedule interruption prediction module 134” which computes “cross-relations and trend of at least one of delay risk data 126, deferral risk data 128, deferral data 130, and dispatch reliability data 132 projected over a predetermined time period into the future” to obtain “statistically significant probability of a schedule interruption” (Also, refer to ¶0146 for “projected schedule interruption data 212” which includes the “total number of projected schedule interruptions due to a fault in the particular equipment 118”) ¶0168; Fig 10 (510 – 512)) 
control to display the fourth delay time calculated in the past result analysis processing or the third delay time calculated in the future prediction analysis processing in the predetermined representation form, and (the display step of the fourth delay time from the past result analysis or the third delay time from the future prediction as a represented form has been interpreted  as the display of “a daily value of each of schedule interruption data 124, delay risk data 126, deferral risk data 128, deferral data 130, and dispatch reliability data 132” which are compared to “predetermined time period” and “T” represents the present day while “T-1, T-2, etc.” represent past time in days. (see ¶0086 and Fig 4 for future projection displays of the same data mentioned above); ¶0086; Fig 3)
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule. (the displayed representation form with a line segment, excluding a color tone that could either be the magnitude of a fourth delay time or the overlapped third delay time with a section part of the line segment has been interpreted  as the representation of the “deferral risk data 128’ which “includes a quantification of the deferral risk related to potential schedule interruptions due to maintenance deferrals of platforms” that is represented in Fig 3 as “the impact associated with the maintenance deferral (e.g., a deferred maintenance event).” ¶0051-52; Fig 3 (128)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Takeda with the ability of “executing” the “classification” of a “first delay time” into a “second delay time” based on “the generated delay model and the actual values of the delay factors”; “select a mobile body” to read its “delay model” to “multiply successively coefficients of the delay factors in the read delay model by magnifications” and “link successively the calculated delay time” to the “delay model”; predict and calculate a “third delay time”; calculate a “fourth delay time” and a “fifth delay time”; display the “third or fourth delay time”, as taught by Kesler because it would be “obvious to try” to obtain past and present data of delay times and its factors to project or predict future delay times depending on the delay factor categories and their values that could represent a specific cause for each interruption or congestion problem within sections of their trajectory so it can be included in a trend to correlate new and possible values that can help an operator determine the most proactive decisions when smoothing a mobile body transportation route. Also, Kesler generally recognizes that “Maintenance-management systems may accommodate an unexpected maintenance event occurring on the aircraft by coordinating maintenance resources on the ground to repair a fault associated with the unexpected maintenance event. However, there are currently no systems that manage the risk of potential schedule interruptions.” (¶0002).

Neither Takeda or Kesler explicitly teach the following limitation in where the display of a “representation form” that have a “line segment of a color tone” that represents the “magnitude” of the “third or fourth delay time” by its “overlapping parts” corresponding to a “section of the line segment” which represents the “mobile body’s schedule”. However, Ootsuka is a prior art directed to “a transportation system, a schedule proposal system, and a train operations system that dynamically adjust the number of trains to be operated based on an increase or decrease in passengers' demands.” (see ¶0001 and abstract). Thus, teaches:
wherein the representation form is a form of displaying a line segment of a color tone corresponding to the magnitude of the fourth delay time or the third delay time by overlapping with a part corresponding to a corresponding section of a line segment representing a schedule of a corresponding mobile body in a diagram of the plan schedule. (the displayed representation form with a line segment of color tone that can represent the magnitude of a fourth delay time or the overlapped third delay time with a section part of the line segment is directed to the “graph display region of the screen 1002” which shows a situation “when the number of passengers who wait for a train significantly exceed a threshold range, a concerned station may be surrounded by a frame, changed in color or size, or popped up so that an alert indicating that the station is more congested than expected is displayed to users.” ¶0086; Similarly, in Fig 19 the display shows “the color, width, shape, or the like of a line displayed to indicate the additionally operated train” which may be “changed in the proposed diagonal display screen 1012 and the color, width, shape, or the like of a line displayed to indicate the canceled train may be changed in the proposed diagonal display screen 1012” and to “easily identify an additionally operated train and a canceled train” ¶0089; Fig 18 (1002) and Fig 19 (1012))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Takeda as modified by Kesler with the ability of displaying a “line segment of a color tone” that represents the “magnitude” of the “third or fourth delay time”, as taught by Ootsuka because it would be “obvious to try” to incorporate visual elements such as color and bold lines to differentiate magnitudes of different delay times or to emphasize the cancellation or operation of a train for this case. Also, Ootsuka recognizes that “By presenting, to the system operator and the railway operator, a screen from which a current state can be seen, the need for the adjustment of an increase or reduction in the number of trains to be operated can be easily understood and information to be used to recognize the state can be obtained.” (¶0086).

Regarding claim 4: 
The combination of Takeda, Kesler and Ootsuka, as shown in the rejection above, discloses the limitations of claim 1.
Takeda does not explicitly teach the following limitation for calculating the “first delay time” by excluding a “second delay time” from a “fifth delay time” based “the plan schedule and the actual schedule, in each of the sections of each of the mobile bodies” to generate a “first delay model” of the mobile body’s “delay time” for “the plan schedule in each of the sections”. However, Kesler teaches:
wherein the processor is further configured to: calculate the first delay time by excluding secondary delay from a fifth delay time that is a delay time of the mobile body calculated on the basis of the plan schedule and the actual schedule, in each of the sections of each of the mobile bodies; (the first delay time being the subtraction of the second delay from a fifth delay time has been interpreted as the function of the “data correlation module 138” found in the “schedule interruption prediction module 134”, in where it includes “rules that govern which of delay risk data 128, deferral risk data 128, deferral data 130, or dispatch reliability data 132 will be selected to be “auto-correlated” which are computed by algorithms” to obtain “the correlation between the selected input data 120 with itself” ¶0074; Fig 2 (134, 138, 148, 140 and 142))
generate a first delay model of a delay time of the mobile body to the plan schedule in each of the sections on the basis of the calculated first delay time (the generation of the first delay model for a plan schedule in each section based on the calculated first delay time has been interpreted as the “schedule interruption prediction module 134” which includes data “trend analysis module 142” to compute “statistically significant probability of a schedule interruption 144 based on cross-correlations 140 and trend 146 of at least one of delay risk data 126, deferral risk data 128, deferral data 130, and dispatch reliability data 132 projected over a predetermined time period into the future” ¶0077; Fig 2 (134, 138, 148, 140 and 142))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Takeda with the ability of generating a  “first delay time” by subtracting a “second delay time” from the “fifth delay time” based on the “plan schedule and the actual schedule” to generate a “first delay model” of the mobile body’s “delay time” for “the plan schedule in each of the sections”, as taught by Kesler because it would be “obvious to try” to filter the second delay time from the fifth delay time to normalize the “first delay time” based on plan schedule, but considering the actual schedule and to simulate and predict a possible scenario if the “second delay time” was not part of the final “delay model” which would be a regression model, including the “fifth delay time”. Also, Kesler generally recognizes that “Maintenance-management systems may accommodate an unexpected maintenance event occurring on the aircraft by coordinating maintenance resources on the ground to repair a fault associated with the unexpected maintenance event. However, there are currently no systems that manage the risk of potential schedule interruptions.” (¶0002).

Regarding claim 5:  
The combination of Takeda, Kesler and Ootsuka, as shown in the rejection above, discloses the limitations of claim 4.
Takeda does not explicitly teach the following limitation for calculating the “first delay time” by excluding a “secondary delay time” and restricting it to a “mobile body’s target railway”. However, Kesler teaches:
wherein the processor is further configured to calculate the first delay time excluding the secondary delay while the restriction of the mobile body on a target railway is taken into consideration, in each of the sections of each of the mobile bodies. (the calculation of the first delay time, in where the secondary delay time is excluded and the mobile body restriction of only a target railway is directed to the example that Kesler teaches which is restricted to take into account each platform or fleet with a time fixing point: “if ten (10) platforms 108 of fleet 266 each encounter one (1) schedule interruption, each schedule interruption lasting ten (10) minutes, schedule interruption value 200 for fleet 266 would be expressed as one hundred (100) minutes. In one example implementation, schedule interruption value 200 may be expressed as the total number of all schedule interruptions, for example, per platform 108 or per fleet 266, occurring at a fixed point in time (e.g., on a particular day)” ¶0092 and ¶0096 for more info about “operational limitations which include conditions and restrictions for a platform or fleet to defer maintenance of a fault”; Fig 3 (200))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Takeda with the ability of calculating the  “first delay time” by excluding a “secondary delay time” and restricting it to a “mobile body’s target railway”, as taught by Kesler because it would be efficient to filter the second delay time from the fifth delay time to normalize the “first delay time” based on plan schedule, but considering the actual schedule and the limitations of restricting a “mobile body’s target railway” to simulate and predict a possible scenario if the “second delay time” was not part of the final “delay model” which would be a regression model, including the “fifth delay time” for that specific mobile body railway. Also, Kesler generally recognizes that “Maintenance-management systems may accommodate an unexpected maintenance event occurring on the aircraft by coordinating maintenance resources on the ground to repair a fault associated with the unexpected maintenance event. However, there are currently no systems that manage the risk of potential schedule interruptions.” (¶0002).

































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zaourar-Michel (US Pub No. 20180322441 A1) is pertinent because it “relate[s] to methods and systems for reducing waiting time for passengers using public transportation systems.”
Flynn (US Patent No. 7065443 B2) is pertinent because it “A method and system estimate, in real time, the amount of any delay in departure of an aircraft flight from an airport.”
Kurematsu (WO Pub No. 2012169333 A1) is pertinent because it “relates to a driving arrangement assistance system in which a user can easily recognize the relevance and priority of a plurality of pointing points requiring operation adjustment in a train operation management system.”
Aoki K (JP Pub No. 2019123479A) is pertinent because it “relate to a delay time analysis device, a delay time analysis method, and a train operation support system.”
Thies (U.S. Pub No. 20140088865 A1) is pertinent because it is “a scheduling system is provided for improving the routing performance of a plurality of objects moving through a transportation network. In one preferred application, a train scheduling system is improved by using an artificial neural network (ANN) to determine the trains' arrival times at various points in the network.”
Wang (U.S. Pub No. 20160055275 A1) is pertinent because it “relates to computer-implemented methods, devices, and systems for providing a model that models flight-related parameters for one or more flights to be simulated.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687